» Case 3:18-cr-04632-CAB Document 63 Filed 08/07/20 Pagel

 

' AO 245D (CASD Rev. 1/19} Judgment in a Criminal Case for Revocations

 

  
    

AUG 07 2020

 

 

UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN DISTRICT OF SERA

/ _ _BEPUTY.
UNITED STATES OF AMERICA JUDGMENT IN A CRIM / CASE],
(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or After November 1, 19877)

 

 

 

BLEAK US olet Tay SGOT

 

 

V.

LUIS ALBERTO VALVERDE-RAMIREZ (1) Case Number: 18CR4632-CAB

SEAN McGUIRE, FEDERAL DEFENDERS, INC.
Defendant’s Attorney

 

REGISTRATION NO. 92435379
LE} -
THE DEFENDANT:
[] admitted guiit to violation of allegation(s) No. ; .
we es — after plea and conviction in
[>] found guilt iolation of allegat No.
PAI was found guilty in violation of allegation(s) No 1,2 related case no. 20cr0020-CAB

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1,2 nvl, Committed a federal, state or local offense

Supervised Release is revoked and the defendant i is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
' change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States. attomey of any
material change in the defendant’s economic circumstances.

August 7, 2026

Date of Impg@sitio# of Sentence

 

A.
HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 
x» © Case 3:18-cr-04632-CAB Document 63 - Filed 08/07/20 PagelD.239 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: LUIS ALBERTO VALVERDE-RAMIREZ (1) Judgment - Page 2 of 2
CASE NUMBER: 18CR4632-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

~ SER) MONTHS CONCURRENT AND SIX (6), MONTHS CONSECUTIVE TO- SENTENCE IMPOSED -IN-CASE——
NO. 20CR0020- CAB.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

 

(The defendant is remanded to the custody of the United States Marshal.

CJ The defendant shall surrender to the United States Marshal for this district:
O at AM. * on
1 as notified by the United States Marshal.

 

 

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

LC]. onor before:
L] as notified by the United States Marshal.
L] as notified by the Probation or Pretrial Services Office.

RETURN
T have executed this judgment as follows:

Defendant delivered on to

 

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By ~ DEPUTY UNITED STATES MARSHAL
ii . |

 

18CR4632-CAB
